Stevens, J.,
dissents in the following memorandum: I dissent and vote to reverse and vacate the injunction heretofore *826granted. Plaintiff sought relief in equity alleging violations of sections 369-a et seq. of the General Business Law, popularly known as the Feld-Crawford Act. In 1964 the Legislature made certain amendments to the Alcoholic Beverage Control Law (L. 1964, ch. 531). These amendments have been held constitutional by the State’s highest court (Seagram & Sons v. Hostetter, 16 N Y 2d 47), which holding has been affirmed by the United States Supreme Court, since this injunction was granted (Seagram & Sons v. Hostetter, 384 U. S. 35, 54). Section 8 of chapter 531 of the Laws of 1964 expressly provided, in part, “ In enacting section eleven of this act [repealing former section 101-e] it is the firm intention of the legislature (a) that fundamental principles of price competition should prevail in the manufacture, sale and distribution of liquor in this state, (b) that consumers of alcoholic beverages in this state should not be discriminated against or disadvantaged by paying unjustifiably higher prices for brands of liquor than are paid by consumers in other states ” (emphasis supplied), “The Fair Trade Law [Feld-Crawford Act] is, in effect, a general statement of policy sanctioning vertical price fixing of commodities bearing the mark of the producer. * * * The chief purpose of the statute is expressed as being to protect a producer against injury of his good will, resulting from price cutting of goods bearing his trade-mark.” (General Elec. Co. v. Macy & Co., 199 Misc. 87, 91, app. dsmd. 278 App. Div. 940; see, also, General Business Law, § 369-a, et seq.) Obviously, a conflict exists between the purpose and provisions of the Fair Trade Law, and the provisions and stated purpose contained in chapter 531 of the Laws of 1964. There is also a wider range of beneficial intent involved, the one to protect and assist the general public interest, the other to protect an individual manufacturer or distributor. The purpose of the one is or may be thwarted by sustaining action and granting relief under the other. Since this area of doubt exists a balancing of the equities would indicate greater harm and possible loss to a defendant by affording preliminary injunctive relief against it, especially when such relief is granted without a hearing, than to deny such relief. It would seem also that there should be at least a minimal showing that the consumer is not paying unjustifiably higher prices, before the conscience of equity should be so moved as in its discretion to presently sustain the drastic relief of injunction. To summarily east or maintain plaintiff in a favored role, protected by an injunction which would tend to negate, if not destroy, the expressed public policy of the State, is inadvisable. While parties still have the right to enter a contract which might contravene the provisions of the Alcoholic Beverage Control Law, as amended by chapter 531 of the Laws of 1964, the judicial power should not he exercised to afford injunctive relief to a party where it does not satisfactorily appear that such party has complied with existing law (cf. Shelley v. Kraemer, 334 U. S. 1). The policy enunciated in the promulgation of the changes contained in chapter 531 is within the orbit of the powers of the State (Seagram & Sons v. Hostetter, 16 N Y 2d 47, affd. 384 U. S. 35). By reason of the foregoing and in light of fhe decision of the Court of Appeals as now affirmed by the Supreme Court of the United States in the Seagram case, the preliminary injunction should be vacated.